RACOMBE, Circuit Judge.
The point is well taken. The naturalization act of June 29, 1906, provides in its fifth section as follows :
'“That the clerk of the court shall immediately after filing the petition, give notice thereof by posting in a public and conspicuous place in his office, or in the building in which his office is situated, under an appropriate heading, the name, nativity, and residence of the alien, the date and place of his arrival in the United States, and the date, as nearly as may be, for the final hearing of his petition, and the names of the witnesses whom the applicant expects to summon in his behalf; and the clerk shall, if the applicant requests it, issue a subpoena for the witnesses so named by the said applicant to appear upon the day set for the final hearing, but in case such witnesses cannot be produced upon the final hearing other witnesses may be summoned.” Act June 29, 1906, c. 3592, 34 Stat. 598 [U. S. Comp. St. Supp. 1907, p. 423].
The concluding clause of this section, which authorizes the summoning of other witnesses than those who originally verified the petition, must be read in connection with the whole section, and as requiring that the new witness shall have the same qualifications as those described in the first part of the section, including his having stood the test of having his name publicly posted for 90 days. Otherwise one of the safeguards which Congress provided against the naturalization of improper persons would be cast aside. The very object of posting the names of the witnesses is to give the government opportunity for a full investigation conducted by its own officers, without having to- depend, solely on the cross-examination- of persons of whom it never heard until the cause comes up for final disposition. It is unfortunate that the petitioner has been unable to procure the attendance of his original witness; but it is no great hardship for him to wait until the name of the new wit-mess shall have been- posted the requisite length -of time. It would seem that persons seeking to be naturalized might avoid such delay by filing with theif "petitions the names arid addresses of alias witnesses w^ohi they (propose to call in the event of original witness failing to attend.
The proceeding is adjourned accordingly.